DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster (US 3,000,742) in view of Dobbs (US 4,087,251).
In regard to claims 1, 10 and 15, Kuster discloses a method for the production of edible product from limed fleshing. More specifically, Kuster discloses:
This invention relates to a new and improved method of producing a nutritional feed supplement rich in protein and fats for addition to animal feeds and produced primarily from tannery fleshings and trim and other raw materials such as poultry viscera and trimmings and to the product produced thereby (Col. 1 lines 10-15).
Heretofore, tannery byproducts such as green fleshings, limed fleshings and green and limed hide trim have been used generally as gluestock or discarded. However, these materials are rich in fat and proteinaceous materials such as the connective tissues and remnants of muscle tissue. The fleshings and trim are of little value in the form in which they are removed from the hide. The present invention comprises a method of converting the material to a digestible form so that it may be mixed with a grain or other feed as a nutritional supplement to feed (Col. 1 lines 15-26). 
In common tannery practice, hides are limed and after liming, limed fieshings are removed in a manner similar to green fleshings. However, during the course of the liming process, a portion of the fats have been lost by saponification but free fatty acids and their salts remain. Essentially the glycerin in the fat is lost by the 
The present invention employs both green and limed fieshings ... (Col. 1 lines 55-56).
The fat of limed fleshings is considerably lower than green fleshings and the protein is proportionately higher. Thus, in a typical limed fleshing from tanneries, there would be more nearly equal amounts of protein and fat (Col. 1 lines 65-69).
 Another feature of this invention is a pre-treatment for all materials except the green fleshings. During the pretreatment an attempt is made to remove electrolytes as much as possible and generally condition the materials to put them in a state which is suitable for use in conjunction with green fleshings so that a uniform input into the hydrolysis phase of the process is possible. Thus, the acids used in the de-liming step of the process are such as produce soluble salts which are readily removed by washing and leaching. The use of hydrochloric acid is desirable in that the calcium chloride produced is water soluble, whereas, the calcium in the limed fleshings and trim is in a compound which is substantially less soluble. Thus, leaching after acid treatment of the fleshings materially reduces the electrolyte as compared with what could be accomplished by leaching untreated material of the same initial condition (Col. 2 lines 25-41).
As has heretofore been stated- the raw materials with which the present invention is employed consist of green fleshings, limed fleshings, limed hide trim and green hide trim. Preferably the limed fieshings and limed hide trim are handled together. These materials initially have a pH in excess of 9 and as high as 12 or more and accordingly are de-limed in a tank with strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride. The acid treatment is continued until the interior of the largest pieces no longer shows red to phenolphthalein which means that the pH has been reduced to approximately 8 and indicates that the, calcium hydroxide originalIy present has now been reduced to a negligible amount and has been almost entirely converted to the very water soluble calcium chl6ride. This calcium chloride can now be removed by simple water washing. The adequacy of the washing is checked by silver nitrate test. The total chloride content of the wash water is checked so that it is about equal to that of the 

Therefore, in regard to claim 1, 10 and 15, Kuster discloses a method for pre-rendering, the method comprising:
de-liming the ground limed cattle hide fleshings using one or more acids to adjust the pH to approximately 8-9; and
neutralizing the ground de-limed cattle hide fleshings to adjust the pH to 7 and produce edible meat to render to produce pet food products or other animal feed, wherein the neutralization step is performed using strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride.
Kuster discloses that the neutralization step is performed using strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride (Col. 3 lines 15-17). Hence, one of ordinary skill in the art would have been motivated to employ any suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride.


    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale







Dobbs discloses:
A fat recovery system for hide fleshings and trimmings is disclosed having a grinder for comminuting the fleshings and trimmings, the same being oriented to deliver its parts into a cooker having a steam jacket tube with an interior screw conveyor. After the particulate material has passed through the cooker, a drum type rotary screen is provided from which fat will drop, and the particulate materials pass into a press. Thereafter the solid particulates are removed and the liquid products are delivered into a settling vessel which is heated by steam pipes. Optionally, a drying tank may also be provided. The method of the subject invention essentially includes comminuting the fleshings and trimmings, passing the same through a confined passageway, and agitating the same simultaneously to prevent the particles from coalescing. Thereafter, the particles are screened, and the remaining solids passed into means for pressing the same. Subsequently, all of the output is passed into means for retaining the same, and heating the same, while introducing water or other fluid on which the fat will float in order to separate the fat from the particles. Thereafter, the fat product may be dried in an additional step (Abstract).
A fat recovery system and method is disclosed in which the fleshings and trimmings are first comminuted by a grinder, preferably to a size approximating 3/8 inch (Col. 1 lines 30-35). 
Hence, Dobbs discloses processing of hide fleshings to produce fat product where fleshings are undergoing a grinding step and are reduced in size. One of ordinary skill on the art would have been motivated to modify Kuster in view of Dobbs and to grind hide fleshings in order to reduce the fleshings in size and increase its surface to further improve the process of de-liming and neutralizing.
In regard to claims 2, Kuster discloses tannery fleshings (Col. 1 lines 14-15).
In regard to claims 3, one of ordinary skill in the art would have been motivated to employ any conventional apparatus for the de-liming step such as de-liming tank as disclosed by Kuster.

In regard to claims 6, 12 and 17, Kuster discloses no heat is applied in the neutralization step (Col. 3 lines 9-35).
In regard to claim 7, Kuster discloses washing step (Col. 3 lines 24-30).
In regard to claims 7, 8-9 and 13, Kuster discloses removing impurities from the neutralized fleshings by centrifugation and other mechanical means (Col. 5 lines 37-40) and then drying the fleshings in the vacuum evaporator (Col. 5 lines 45-55).  Kuster discloses that the vacuum pan concentrates material to a desired moisture content (Col. 5 lines 50-51).  
In regard to claim 10, Dobbs discloses “[a] fat recovery system and method is disclosed in which the fleshings and trimmings are first comminuted by a grinder, preferably to a size approximating 3/8 inch” (Col. 1 lines 30-35). 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 11/22/2021.
On pages 5-6 of the Reply, Applicant presents the following arguments:
However, Dobbs does not disclose that limed cattle hide fleshings are being ground. Rather, Dobbs teaches that contaminants such as hair are removed in the cooking steps. See, e.g., column 3, lines 29-33. Further, as amended, the grinding step produces additional surface area and allows for lower use of energy in the later rendering that occurs. In contrast, Dobbs discloses that the fleshings are comminuted (meaning “reduced to minute particles or fragments”) to a size of approximately 3/8 inch. See, e.g., column 1, lines 30-35. There is no teaching that this comminution increases the surface area availability for rendering.

A fat recovery system for hide fleshings and trimmings is disclosed having a grinder for comminuting the fleshings and trimmings ... (Abstract).
A fat recovery system and method is disclosed in which the fleshings and trimmings are first comminuted by a grinder, preferably to a size approximating 3/8 inch (col. 1 lines 30-35).
The subject recovery system 10, as shown in its entirety diagrammatically in FIG. 1, presupposes a hide from which the flesh and trimmings have been collected. This may be accomplished in standard scraping, skinning, and other techniques. The hides may be fresh or cured. The recovery system 10 begins with a grinder 11, having a grinder hopper 12 into which the fleshings and trimmings are introduced. The grinder is selected from that type of grinder available to insure that the particulate size of the fleshings or timmmings is reduced to 3/8 inch or less prior to delivering the same into the output. A typical grinder motor 14 and grinder pump 15 drive the unit, with the exhaust or discharge portion of the grinder 11 dropping into a pump hopper 19. Thereafter the pump motor 18 and grinder pump 15 drives the discharged material through the particulate conduit 16, and towards the cooker 20. (Col. 2 lines 53-68).
Therefore, Dobbs does, in fact, disclose that limed cattle hide fleshings are being ground. 
In response to the Applicant’s arguments on page 6 of the Reply that “Dobbs is for fat recover, not as part for pre-rendering process”, it is noted that rendering is defines as processing (the carcass of an animal) in order to extract proteins, fats, and other usable parts. Hence, Dobbs discloses grinding hide fleshings and trimmings prior to rendering, i.e. fat extraction from animal parts.

Further in response to the Applicant’s arguments on page 6 of the Reply, it is noted that Kuster discloses that the neutralization step is performed using strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride (Col. 3 lines 15-17). Hence, one of ordinary skill in the art would have been motivated 
Further in response to the Applicant’s arguments on page 6 of the Reply, it is noted that Kuster discloses that limed fleshings and limed hide trim initially have a pH in excess of 9 and as high as 12 (Col. 3 lines). Kuster discloses that the acid treatment of these materials is continued until pH is reduced approximately to 8 and indicates that calcium chloride has been reduced to a negligible amount (Col. 3 lines 12-24). Kuster discloses de-liming. Kuster discloses that after de-lining the fleshing have been neutralized:
After this treatment the limed fleshings and trim may have, a pH of about 7 or lower in the ambient fluid. The interior of the pieces of hide, fleshing and trim are preferably brought down to a pH lower than 8. This indicates that the calcium hydroxide has reacted-with, the acid to approach neutrality.

Therefore, Kuster discloses de-liming and neutralizing.
In response to Applicant’s arguments on page 7 of the Reply, it is noted that  Kuster discloses removing impurities from the neutralized fleshings by centrifugation and other mechanical means (Col. 5 lines 37-40) and then drying the fleshings in the vacuum evaporator (Col. 5 lines 45-55).  Kuster discloses that the vacuum pan concentrates material to a desired moisture content (Col. 5 lines 50-51).  Kuster discloses screening by fine screen or filtering. Hence, Kuster discloses various techniques of impurities and moisture removal such as screening, filtration and/or centrifugation. One of ordinary skill in the art would have been motivated to employ any suitable apparatus that is capable performing the same function of water removal as achieved by screening, filtration and/or centrifugation.
Further in response to the Applicant’s arguments on page 7 of the Reply regarding the direct application of acid, it is noted that Kuster teaches that acid is in contact with fleshings in the tank (Col. 3 lines 14-17). Hence, Kuster teaches direct application of acid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VERA STULII/Primary Examiner, Art Unit 1791